Citation Nr: 0112120	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's deceased spouse had no recognized military 
service with the Armed Forces of the United States and that 
the appellant was therefore not eligible for VA benefits.

FINDING OF FACT

The Department of the Army has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse has not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In association a March 1992 application for VA benefits, the 
appellant's spouse reported that he had served with the 
United States Armed Forces in the Far East (USAFFE) from 
December 1941 to March 1946 "D" Co., 2nd Anti Tank, 71st 
Inf., 71st Div. (F-23).

In support of his claim he submitted a Form 23, Affidavit for 
Philippine Army Personnel, in which it was reported that he 
had the service claimed on his application for benefits.  The 
Affidavit notes that he was a POW (prisoner of war) from 
April 1942 to September 1942.  

In March 1992, the RO requested that the service department 
(Army Reserve Personnel Center-ARPERCEN) verify the service 
of the appellant's spouse.  The RO provided his full name, 
the alleged dates of service, his service number, and other 
identifying information pertaining to the appellant's spouse, 
and the reported service in the USAFFE in "D" Co., 2nd Anti 
Tank, 71st Inf., 71st Div. (F-23).  

In October 1992, ARPERCEN reported that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In an application for VA benefits received in September 1996, 
the appellant's spouse reported that he had active service 
from December 1941 to December 1946.

In her December 1999 application for Dependency and Indemnity 
Compensation (DIC) benefits, the appellant reported that her 
spouse had died February 28, 1998. She claimed entitlement to 
DIC benefits.  


Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

As noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.  The 
service department has determined that the veteran had no 
qualifying service.

The Board notes that the record contains a discharge document 
from the Philippine Army verifying the service of the 
appellant's spouse in "D" Co., 2nd Anti Tank, 71st Inf., 71st 
Div. (F-23).  However, applicable laws and regulations do not 
permit VA to rely on Philippine Army determinations of 
whether an individual had qualifying service in the United 
States armed services.  Although the appellant has submitted 
statements in support of her claim, these do not show that 
the service department has certified that her spouse had any 
qualifying service.  

The Board notes that the appellant has not provided 
information pertaining to her spouse's service different from 
that upon which the service department certification is 
based.  In any event, the Board again notes that the Court 
has held that a service department determination as to an 
individual's service shall be binding on VA.  See Duro; 
Dacoron.

Therefore, inasmuch as the service department's determination 
as the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits, to include DIC benefits, must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

